DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of assembling a solvent reservoir filter for a liquid chromatography system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020.
Drawings
The drawings are objected to because the reference characters “226” and “227” on Figure 14 should be switched in view of Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pg 2, [0007], line 1: “liquid chromatograph system” should instead be “liquid chromatography system” for consistency
Pg 9, [0055], line 1: “main body114” should instead be “main body 114”
Pg 9, [0056], line 2 & line 10: According to the drawings, the first and third portions are compressed onto the second portion, not into. Examiner suggest replacing “into” with “onto”
Pg 9, [0056], line 3: “inner channels 128” should instead be “inner channels 128, 129”
Pg 9, [0057]: all instances of “first distance” should instead be “distance” as there is no mention of a second distance in the specification
Pg 12, [0064], line 7: “upward” should instead be “outward” since the specification is describing the bias of both first and second screens. If both shear joints are broken at the same time, with the first screen on the top and the second screen on the bottom, the first screen would bias upward but the second screen would bias downward.
Pg 12, [0064], line 9: “share joints” should instead be “shear joints”
Pg 13, [0067], line 4 & line 8: “third portion” should instead be “third portion 126” for clarity
Pg 20, [0085], line 9: “such as one of the screens 110, 112” should instead be “such as the screen 110” as screen 110 has previously be referred to as the first screen
Pg 20, [0086], line 6: “such as one of the screens 110, 112” should instead be “such as the screen 112” as screen 112 has previously be referred to as the second screen
Appropriate correction is required.
Claim Objections
Claims 1-13 and 19 are objected to because of the following informalities:
Claim 1, line 1: “liquid chromatograph system” should instead be “liquid chromatography system” for consistency.
“The solvent reservoir of claim 1” should instead be “The solvent reservoir filter of claim 1” in all relevant dependent claims 2-12
Claim 7, lines 1-2: “first shear joint” should instead be “first integrated shear joint” as disclosed in the specification (Pg 11, [0063])
Claim 7, lines 1-2: “second shear joint” should instead be “second integrated shear joint” as disclosed in the specification (Pg 11, [0063])
Claim 7, line 6: “retain the first screen the third” should instead be “retain the first screen between the third”
Claim 12, line 6: “claim 6” should instead be “claim 7”
Claim 12, line 2: “press-fit” should instead be “press-fits”
Claim 13, line 14: “a liquid chromatography system” should instead be “the liquid chromatography system” as “a liquid chromatography system” was previously cited in line 1.
Claim 19, line 2: “an outer perimeter of the main body” should instead be “the outer perimeter of the main body” as “an outer perimeter of the main body” was previously cited in claim 18, lines 3-4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-12 recites the limitation "solvent reservoir" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 2-12 will be regarded as referring to “the solvent reservoir filter” instead of “the solvent reservoir.”
Claim 12 recites the limitations “the first and second integrated shear joints,” “the shear joints,” and the “press-fit.” For examination purposes, claim 12 will be regarded as dependent on claim 7, not claim 6.
Claim Interpretation
As stated in the above section, claims 2-12 will be interpreted to be referring to “the solvent reservoir filter” in their respective line 1.
As stated in the above section, claim 12 will be interpreted as dependent on claim 7, not claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 6923908 B1) in view of Nauseda et al. (US 2007/0079649 A1).
Regarding claim 1, Thompson discloses a filter apparatus for use in liquid chromatography systems in order to filter chromatographic fluids (which is interpreted as solvent) (Abstract). Liquid chromatography systems draw and filter chromatographic fluids from fluid reservoirs to inhibit the infiltration of unwanted debris into the chromatographic system that may be harmful to delicate instrumentation in the chromatographic system (Col 1, lines 14-23). The disclosed filter apparatus has a connection means with an open channel that is configured to receive and engage with fluid transfer tubing on one end, and a filtering means comprising a mesh element (Col 1, lines 58-63). The filtering means is multiple woven mesh layers fused together (Col 6, lines 25-27). Thompson teaches the mesh can be fabricated from metal monofilaments (Col 6, lines 39-42) and that a mesh configuration inhibits permanent attachment of particulate matter to the filtering means (Col 6, lines 58-61). Therefore, Thompson discloses a solvent reservoir filter for a liquid chromatography system with multiple woven layers (which are interpreted as comprising at least a first screen and a second screen) and a fluid outlet configured to expel solvent filtered by the first and second screens from the solvent filter.
Thompson however, does not disclose the solvent reservoir filter having a main body extending between the first and second screens.
Nauseda discloses a filter housing having two layers that are spaced apart from each other to provide a gap in between (Abstract) in order to allow for independent testing of integrity when assembled [0006]. Nauseda teaches that filter devices may contain two or more layers of membrane sandwiched together in order to enhance retention [0003]. However filters with sandwiched membranes cannot have the individual membranes tested for integrity and defects [0004]. The disclosed filter housing has two separate filtration layers (see Figure 3, items 64&68) adjacent to a spacer plate (item 62; which is interpreted as the claimed main body) [0034]. The filter housing also has a port (item 74; [0034]; which is interpreted as the claimed fluid outlet) where fluid flows out to be measured by a detection device coupled to the port [0037]. The fluid outlet can be configured to expel solvent filtered by the first and second screens.
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have replaced the filter apparatus as disclosed in Thompson with the filter housing as disclosed in Nauseda in order to allow for independent integrity testing of each filter layer (see Nauseda: Abstract). The multiple woven mesh layers as disclosed in Thompson are fused together (see Thompson: Col 6, lines 25-27) to form a sandwich. Nauseda teaches that sandwiched filter layers cannot have the individual layers tested for integrity and defects (see Nauseda: [0004]). It would have been further obvious to replace the two filtration layers (see Nauseda: Figure 3, items 64&68) as disclosed in Nauseda with the metal woven mesh (see Thompson: Col 6, lines 25-27&39-42) as disclosed in Thompson in order to inhibit permanent attachment of particulate matter (see Thompson: Col 6, lines 58-61), where the two metal woven mesh layers are interpreted as the claimed first and second screens. Therefore, modified Thompson in view of Nauseda would be a solvent reservoir filter for a liquid chromatography system as claimed.

    PNG
    media_image1.png
    826
    394
    media_image1.png
    Greyscale

Regarding claim 2, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. As shown in Figure 3 (see Nauseda), the first screen (item 64) extends in a first plane and the second screen (item 68) extends in a second plane that is parallel to the first plane, as claimed.

Regarding claim 3, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. As shown in Figure 3 (see Nauseda), the first screen (item 64) is circular in shape, the second screen (item 68) is circular in shape, and the main body (item 62) is cylindrical in shape, as claimed.

Regarding claim 4, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. As stated previously, the first and second screen comprise metal woven mesh (see Thompson lines 25-27&39-42) which is interpreted as the claimed woven wire.

Regarding claim 7, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. Nauseda further discloses a first housing component (see Nauseda: Figure 3, items 52; which is interpreted as the claimed first portion) and a second housing component (item 56; which is interpreted as the claimed fourth portion). As shown in Figure 3, when the first portion (item 52) is compressed onto the main body (item 62), the first screen (item 64) will be retained in between with a press-fit. The main body (item 62) has an internal edge on the upper surface (item 66; which is interpreted as the claimed second portion) which is interpreted as the first shear joint extending about a circumference of the main body. Similarly, when the fourth potion (item 56) is compressed onto the main body (item 62), the second screen (item 68) will be retained in between with a press-fit. The main body (item 62) has an internal edge on the lower surface (item 70; which is interpreted as the claimed third portion) which is interpreted as the second shear joint extending about a circumference of the main body.

Regarding claim 8, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. Nauseda further discloses the main body (see Nauseda: Figure 3, item 62) including an upper surface (item 66; [0034]; which is interpreted as the claimed first shelf) located a distance behind the first screen and a lower surface (item 70; [0034]; which is interpreted as the claimed second shelf) located the same distance behind the second screen.

Regarding claim 9, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. Nauseda further discloses the main body (see Nauseda: Figure 3, item 62) having a porous membrane support grid [0034]. An off-center aperture of the porous membrane support grid (see dashed arrows in annotated Figure 3 above) is interpreted as the claimed internal fluidic passage. Therefore, the main body (item 62) includes an internal fluidic where the internal fluidic passage extends perpendicular to each of the first and second screens, and extends at a location that is off-center relative from a center of each of the first and second screens.

Claims 5-6, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 6923908 B1) in view of Nauseda et al. (US 2007/0079649 A1) in further view of Fennington, Jr. (US 7373825 B2). 
Regarding claim 5, modified Thompson in view of Nauseda discloses all of the claim limitations as set forth above. As stated previously, the solvent reservoir filter has a fluid outlet (see Nauseda: Figure 3, item 74) that can be coupled to a detection device, where the coupling means allows fluid to flow out of the fluid outlet (see Nauseda: [0037]). As shown in Figure 3, the fluid outlet extends from an outer surface of the main body, into the main body, through the internal side of the fluid outlet.
Modified Thompson in view of Nauseda however, does not disclose the fluid outlet being a tube receiving interface extending from an outer surface of the main body into the main body.
Fennington discloses a gauge tee used for pressure measurement of fluid in disposable tubing, where the disposable tubing is removably attached to the gauge tee via a hose barb on a fluid port (Abstract). Fennington further teaches the gauge tee being used from chromatography (Col 4, lines 30-35).
It would have been further obvious to a person of ordinary skill in the art, prior to the effective filing date, to have made the fluid outlet coupling of modified Thompson in view of Nauseda disposable tubing as disclosed in Fennington so that the tubing can be both disposable and removably attachable (see Fennington: Col 4, lines 30-35). Therefore, modified Thompson in view of Nauseda in further view of Fennington would be a solvent reservoir filter as claimed where the fluid outlet is a tube receiving interface that extends from an outer surface of the main body into the main body.

Regarding claim 6, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. As shown in Figure 3 (see Nauseda), the fluid outlet (item 74) has at least one barb configured to attach an outlet tube to the fluid outlet as claimed.

Regarding claim 10, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. As shown in annotated Figure 3 above, the internal fluidic passage is located proximate a first side of an outer surface of the main body (the left side of the figure), where the fluid outlet (item 74) is a tube receiving interface extending within the main body from a second side of the outer surface (the right side of the figure), where the second side is located opposite the first side. The tube receiving interface is connected to the inside of the main body through the inner surface of the fluid outlet.

	Regarding claim 11, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. Nauseda further discloses the filter components can be made of a variety of materials such as metal, ceramic, glass, or plastic (see Nauseda: [0056]). Therefore the entirety of the main body may be made of a single material, either metal, ceramic, glass, or plastic, as claimed.

Regarding claim 13, Thompson discloses a filter apparatus for use in liquid chromatography systems in order to filter chromatographic fluids (which is interpreted as solvent) (Abstract). Liquid chromatography systems draw and filter chromatographic fluids from fluid reservoirs to inhibit the infiltration of unwanted debris into the chromatographic system that may be harmful to delicate instrumentation in the chromatographic system (Col 1, lines 14-23). Thompson further teaches that the filter apparatus resides in a bulk fluid reservoir during filtering (Col 7, lines 30-36). The disclosed filter apparatus has a connection means with an open channel that is configured to receive and engage with fluid transfer tubing on one end, and a filtering means comprising a mesh element (Col 1, lines 58-63). The filtering means is multiple woven mesh layers fused together (Col 6, lines 25-27). Thompson teaches the mesh can be fabricated from metal monofilaments (Col 6, lines 39-42) and that a mesh configuration inhibits permanent attachment of particulate matter to the filtering means (Col 6, lines 58-61). Therefore, Thompson discloses a method of filtering solvent in a liquid chromatography system by placing a filter apparatus in a bulk reservoir. The filter apparatus contains multiple woven layers (which are interpreted as comprising at least a first screen and a second screen) and a fluid outlet configured to expel solvent filtered by the first and second screens from the solvent filter.
Thompson however, does not disclose the solvent reservoir filter having a main body extending between the first and second screens or attaching a tube to the fluid outlet such that the tube extends out of the solvent reservoir and is connected to the liquid chromatography system.
Nauseda discloses a filter housing having two layers that are spaced apart from each other to provide a gap in between (Abstract) in order to allow for independent testing of integrity when assembled [0006]. Nauseda teaches that filter devices may contain two or more layers of membrane sandwiched together in order to enhance retention [0003]. However filters with sandwiched membranes cannot have the individual membranes tested for integrity and defects [0004]. The disclosed filter housing has two separate filtration layers (see Figure 3, items 64&68) adjacent to a spacer plate (item 62; which is interpreted as the claimed main body) [0034]. The filter housing also has a port (item 74; [0034]; which is interpreted as the claimed fluid outlet) where fluid flows out to be measured by a detection device coupled to the port [0037]. The fluid outlet can be configured to expel solvent filtered by the first and second screens.
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have replaced the filter apparatus as disclosed in Thompson with the filter housing as disclosed in Nauseda in order to allow for independent integrity testing of each filter layer (see Nauseda: Abstract). The multiple woven mesh layers as disclosed in Thompson are fused together (see Thompson: Col 6, lines 25-27) to form a sandwich. Nauseda teaches that sandwiched filter layers cannot have the individual layers tested for integrity and defects (see Nauseda: [0004]). It would have been further obvious to replace the two filtration layers (see Nauseda: Figure 3, items 64&68) as disclosed in Nauseda with the metal woven mesh (see Thompson: Col 6, lines 25-27&39-42) as disclosed in Thompson in order to inhibit permanent attachment of particulate matter (see Thompson: Col 6, lines 58-61), where the two metal woven mesh layers are interpreted as the claimed first and second screens. Therefore, modified Thompson in view of Nauseda would be a method of filtering solvent in a liquid chromatography system as claimed where a bulk fluid reservoir (which is interpreted as the claimed solvent reservoir) containing solvent is provided and a filter comprising a first screen, second screen, main body, and fluid outlet is placed in the solvent reservoir to filter solvent. The first and second screens filter the solvent, the cavity defined by the main body receives the filtered solvent, and filtered solvent can be expelled by the fluid outlet.
Modified Thompson in view of Nauseda however does not disclose attaching a tube to the fluid outlet such that the tube extends out of the solvent reservoir and is connected to the liquid chromatography system.
Fennington discloses a gauge tee used for pressure measurement of fluid in disposable tubing, where the disposable tubing is removably attached to the gauge tee via a hose barb on a fluid port (Abstract). Fennington further teaches the gauge tee being used from chromatography (Col 4, lines 30-35).
It would have been further obvious to a person of ordinary skill in the art, prior to the effective filing date, to have attached disposable tubing as disclosed in Fennington to the fluid outlet as disclosed in modified Thompson in view of Nauseda so that the tubing can be both disposable and removably attachable (see Fennington: Col 4, lines 30-35). Therefore, modified Thompson in view of Nauseda in further view of Fennington would be a method of filtering solvent as claimed where a tube is attached to the fluid outlet such that the tube extends out of the solvent reservoir and is connected to the liquid chromatography system.
Regarding claim 14, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. As shown in Figure 3 (see Nauseda), the first screen (item 64) extends in a first plane and the second screen (item 68) extends in a second plane that is parallel to the first plane, as claimed.

Regarding claim 15, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. Nauseda further discloses the main body (see Nauseda: Figure 3, item 62) having a porous membrane support grid [0034]. An off-center aperture of the porous membrane support grid (see dashed arrows in annotated Figure 3 above) is interpreted as the claimed internal fluidic passage. Therefore, the main body (item 62) includes an internal fluidic where the internal fluidic passage extends perpendicular to each of the first and second screens. When disposable tubing is attached to the fluid outlet (item 74) and the solvent reservoir filter is placed in the solvent reservoir, the internal fluidic passage would be located closer to a bottom of the solvent reservoir than a center of each of the first and second screens as claimed.

Regarding claim 16, modified Thompson in view of Nauseda in further view of Fennington discloses all of the claim limitations as set forth above. When the solvent reservoir filter is placed in the solvent reservoir, the main body (see Nauseda: Figure 3, item 62) of the solvent reservoir filter will rest against the bottom of the solvent reservoir filter as claimed. Further, the first screen (item 64) and second screen (item 68) would not contact the bottom of the solvent reservoir as they are placed in the main body (item 62). The edge of the main body forms a barrier between the first and second screens and the bottom of the solvent reservoir.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 6923908 B1) in view of Nauseda et al. (US 2007/0079649 A1) in further view of Fennington, Jr. (US 7373825 B2) in even further view of Schick (US 5366620).
Regarding claim 22, Thompson discloses a filter apparatus for use in liquid chromatography systems in order to filter chromatographic fluids (which is interpreted as solvent) (Abstract). Liquid chromatography systems draw and filter chromatographic fluids from fluid reservoirs to inhibit the infiltration of unwanted debris into the chromatographic system that may be harmful to delicate instrumentation in the chromatographic system (Col 1, lines 14-23). Thompson further teaches that the filter apparatus resides in a bulk fluid reservoir during filtering (Col 7, lines 30-36). The disclosed filter apparatus has a connection means with an open channel that is configured to receive and engage with fluid transfer tubing on one end, and a filtering means comprising a mesh element (Col 1, lines 58-63). The filtering means is multiple woven mesh layers fused together (Col 6, lines 25-27). Thompson teaches the mesh can be fabricated from metal monofilaments (Col 6, lines 39-42) and that a mesh configuration inhibits permanent attachment of particulate matter to the filtering means (Col 6, lines 58-61). Therefore, Thompson discloses a filter apparatus that is placed in a bulk reservoir in order to filter chromatography fluid for a liquid chromatography system. The filter apparatus contains multiple woven layers (which are interpreted as comprising at least a first screen and a second screen) and a fluid outlet configured to expel solvent filtered by the first and second screens from the solvent filter.
Thompson however, does not disclose the solvent reservoir filter having a main body extending between the first and second screens, a tube extending into the configured to receive solvent filtered by the reservoir filter, or the liquid chromatography system having a sample delivery system, liquid chromatography column, or a detector.
Nauseda discloses a filter housing having two layers that are spaced apart from each other to provide a gap in between (Abstract) in order to allow for independent testing of integrity when assembled [0006]. Nauseda teaches that filter devices may contain two or more layers of membrane sandwiched together in order to enhance retention [0003]. However filters with sandwiched membranes cannot have the individual membranes tested for integrity and defects [0004]. The disclosed filter housing has two separate filtration layers (see Figure 3, items 64&68) adjacent to a spacer plate (item 62; which is interpreted as the claimed main body) [0034]. The filter housing also has a port (item 74; [0034]; which is interpreted as the claimed fluid outlet) where fluid flows out to be measured by a detection device coupled to the port [0037]. The fluid outlet can be configured to expel solvent filtered by the first and second screens.
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have replaced the filter apparatus as disclosed in Thompson with the filter housing as disclosed in Nauseda in order to allow for independent integrity testing of each filter layer (see Nauseda: Abstract). The multiple woven mesh layers as disclosed in Thompson are fused together (see Thompson: Col 6, lines 25-27) to form a sandwich. Nauseda teaches that sandwiched filter layers cannot have the individual layers tested for integrity and defects (see Nauseda: [0004]). It would have been further obvious to replace the two filtration layers (see Nauseda: Figure 3, items 64&68) as disclosed in Nauseda with the metal woven mesh (see Thompson: Col 6, lines 25-27&39-42) as disclosed in Thompson in order to inhibit permanent attachment of particulate matter (see Thompson: Col 6, lines 58-61), where the two metal woven mesh layers are interpreted as the claimed first and second screens. Therefore, modified Thompson in view of Nauseda would be a solvent reservoir filter in a liquid chromatography system as claimed where a bulk fluid reservoir (which is interpreted as the claimed solvent reservoir) containing solvent is provided and a filter comprising a first screen, second screen, main body, and fluid outlet is placed in the solvent reservoir to filter solvent. The first and second screens filter the solvent, the cavity defined by the main body receives the filtered solvent, and filtered solvent can be expelled by the fluid outlet.
Modified Thompson in view of Nauseda however does not disclose a tube extending into the fluid outlet configured to receive solvent filtered by the solvent reservoir filter or the liquid chromatography system having a sample delivery system, liquid chromatography column, or a detector.
Fennington discloses a gauge tee used for pressure measurement of fluid in disposable tubing, where the disposable tubing is removably attached to the gauge tee via a hose barb on a fluid port (Abstract). Fennington further teaches the gauge tee being used from chromatography (Col 4, lines 30-35).
It would have been further obvious to a person of ordinary skill in the art, prior to the effective filing date, to have attached disposable tubing as disclosed in Fennington to the fluid outlet as disclosed in modified Thompson in view of Nauseda so that the tubing can be both disposable and removably attachable (see Fennington: Col 4, lines 30-35). Therefore, modified Thompson in view of Nauseda in further view of Fennington would be a solvent delivery system as claimed with disposable tubing extending into the fluid outlet configured to receive solvent filtered by the solvent reservoir filter, where the fluid path created by the disposable tubing extends into the fluid outlet.
Modified Thompson in view of Nauseda in further view of Fennington however, does not disclose the liquid chromatography system having a sample delivery system, liquid chromatography column, or a detector.
Schick discloses a similar inlet filter and method for filtering liquid for liquid chromatography (Col 1, lines 5-9). Schick teaches that in conventional liquid chromatography systems, liquid solvent is introduced from a solvent reservoir and delivered via tubing to a pump (Col 1, lines 14-17). The solvent exits the pump and passes to a sample injection valve (Col 1, lines 38-40; which is interpreted as a sample delivery system). A column (which is interpreted as a liquid chromatography column) is located downstream of the sample delivery system (Col 1, lines 43-44). After the sample leaves the liquid chromatography column, it flows past a detector (Col 1, lines 63-65).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have included a sample delivery system, liquid chromatography column, and detector as disclosed in Schick in the liquid chromatography system as disclosed in modified Thompson in view of Nauseda in further view of Fennington since they are present in conventional liquid chromatography systems (see Schick: Col 1). The sample delivery system would be in fluidic communication with the solvent delivery system in order to be able to receive solvent, the liquid chromatography column would be located downstream the solvent delivery system and sample delivery system, and the detector would be located downstream the liquid chromatography column.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claims 6, 5 and 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN JADE LEE whose telephone number is (571)272-1298.  The examiner can normally be reached on M-F 8:00AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.J.L./Examiner, Art Unit 1779                  
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779